Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 24, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  160598                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  ANTHONY LACASCIO,                                                                                   Richard H. Bernstein
           Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160598
                                                                   COA: 344950
                                                                   Macomb CC: 2017-000299-NF
  FARM BUREAU MUTUAL INSURANCE
  COMPANY OF MICHIGAN,
           Defendant-Appellant.

  _________________________________________/

         By order of April 29, 2020, the application for leave to appeal the October 17,
  2019 judgment of the Court of Appeals was held in abeyance pending the decision in
  MEEMIC Ins Co v Fortson, (Docket No. 158302). On order of the Court, the case having
  been decided on July 29, 2020, ___ Mich ___ (2020), the application is again considered
  and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the
  judgment of the Court of Appeals and we REMAND this case to the Court of Appeals for
  reconsideration in light of MEEMIC Ins Co.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 24, 2020
           s1116
                                                                              Clerk